Title: To Alexander Hamilton from John Chaloner, 2 February 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada Febry 2. 1784
Dear Sir
I wrote you the 21st Ulto Copy of which you have annexd. At that period few or no Subscriptions to the Bank of Pensylvania had taken place but its progress has been so rapid as to obtain Seven hundred & fifteen shares on friday last. Thursday next they choose directors & begin to prepare for business. Its Constitution or at least the proposed Constitution is exactly the same as the Bank of No America except the controul & restriction which the Finnancier has over it & they do not make their notes equal with Specie to tax getherers—by this I mean there is no compulsion on the tax collectors to receive them as such: with them it will be matter of choice it is not so with the Bank of No America. The president of the State the Speaker of Assembly & the Chief Justice are all times to have a right of inspecting into its state & situation.
The Subscriptions to the old Bank open this day on the terms I mentioned in my last. I believe no Stock of the former proprietors are to be bought without considerable advance 20 to 25 ⅌ Cent.
Your draft was sent me for acceptance on Saturday by your friend Mr Gouvernieur Morris. I informed him I would pay it as soon as you forwarded me Mr Carters power of attorney to you & desired his young man to acquaint him if it was not convenient for him to wait until then I would immediately accept it. I have heard no more of it & suppose him satisfied therewith—if not I will immediately pay it. Mrs. Chaloner joins me in Compts to Mrs. Hammilton & yourself & I remain   Dear Sir   Your much obliged hble Servt
John Chaloner
Alexr Hammilton Esqr
